DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 7/18/2022 has been entered and considered by the examiner.  

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A review of the prior art on the Information Disclosure Statement (IDS) filed on 7/18/2022 was performed and the new prior art of record does not read on the reasons for allowance given below. An updated search has been performed and Applicants remarks filed on 10/29/2019 have been fully considered, and these remarks, along with the Terminal Disclaimer filed on 3/10/2022, have overcome the submitted prior art. The prior art of record, considered individually or in any reasonable combination fail to fairly show or suggest a claimed invention comprising, among other limitations, receiving information that indicates at least one alternate transmission modes for transmitting an uplink measurement report, where the alternate transmission modes are transmitting on the first link, the second link, or both links, determine which mode to use based on the information received and a type of measurement report to be transmitted, and then transmitting the measurement report using the determined mode, as substantially described in independent claims 1, 6, and 11.
These limitations, in combination with the remaining limitations of claims 1, 6, and 11, are not taught nor suggested by the prior art of record. Claims 2-5 and 7-10 depend from allowed claims and are therefore allowed for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENT KRUEGER/Primary Examiner, Art Unit 2474